Citation Nr: 1021985	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-24 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran had active military service from March 1944 to 
July 1947. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

This case was previously remanded by the Board for additional 
development.  The case has been advanced on the Board's 
docket.  38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 
20.900(c) (2009).  


FINDING OF FACT

The Veteran does not have a low back disability that is 
related to his military service.


CONCLUSION OF LAW

The veteran does not have a low back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May and 
July 2005, and June 2006, all of which were well before the 
RO adjudicated the Veteran's claim.  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The RO also provided a statement of the case (SOC) and two 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews of the issue on appeal and the text of 
the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet. 

The Veteran suffers from what has been diagnosed as 
degenerative disc disease of the lumbosacral spine; it is 
evidenced by low back pain.  He contends that the genesis of 
his back disability is an incident that he contends occurred 
while serving in the Navy in about 1945.  Specifically, in 
testimony at an October 2008 hearing before the undersigned 
Veterans Law Judge, the Veteran contended that, while 
unloading supplies from a ship he slipped on a rib in the 
bottom of the barge in which he was standing and his back 
"snapped."  He did not seek medical attention.  The 
Veteran's STRs contain no record of treatment for any back 
complaint, and his separation examination in 1947 found his 
back to be normal.  

The Veteran submitted service connection claims to VA for 
three other disabilities beginning the week after his 1947 
discharge; the claims did not include a claim of service 
connection for a back disability.  The Veteran was admitted 
to a VA hospital in May 1948 for an unrelated medical 
procedure; the clinical record of the hospitalization is 
silent as to any back complaints.  

Of record are various medical treatment records documenting a 
current back disorder.  The earliest of these are records 
from Humber Chiropractic Clinic, and they show that the 
Veteran began treatment there in October 1982 for complaints 
of neck pain.  In July 1983 he began complaining to his 
chiropractor of lower back pain.  

A November 2003 VA treatment note indicates that the Veteran 
complained of chronic low back pain since 1945.  

A May 2006 "To Whom It May Concern" letter from Marion 
McMillan, M.D., noted that the letter was being written at 
the Veteran's request, and that the Veteran had related to 
him that he had suffered a lifting injury while serving in 
the Navy in about July 1945.  Based on the Veteran's account, 
Dr. McMillan opined that the lifting injury described by the 
Veteran resulted in direct lumbar spinal injury and function-
limiting spinal pain that have continued to the present.  Dr. 
McMillan continued that current diagnostic tests including 
MRI scanning and clinical examination are consistent with the 
details provided by the Veteran of spinal trauma while on 
active duty, which have complicated the development of 
degenerative lumbar spondylolithesis and sympathetic lumbar 
spinal stenosis.  

Also of record is a June 2006 operative note authored by Dr. 
McMillan and Peter Schriver, M.D., describing a June 2006 
operation, necessitated by chronic pain, for placement of an 
intra-thecal pump.  

An MRI examination in September 2007 revealed compression 
fractures most likely on top of old compression fracture in 
the superior end plate of D12 with vertebral body height 
reduction, most likely acute compression fractures at L4 and 
L5, degenerative changes at several levels, and posterior 
disc bulges at L3-L4 and L4-L5.  

Of record is an October 2007 note from Glen Scott, D.O., in 
which he summarized the results of the MRI examination and 
provided his medical opinion that the Veteran has chronic 
compression fracture at T12 that is most likely as a result 
of the injury while in the Solomon Islands in 1944 [sic].  He 
also noted that the Veteran has other degenerative changes 
that he suspected are of a more recent nature.  

The Veteran was afforded a VA nexus examination in May 2009 
as a result of the Board's March 2009 remand.  That examiner 
noted the Veteran's reported relevant medical history, 
including his reported injury in the Navy.  After conducting 
a comprehensive examination of the Veteran's spine, the 
examiner diagnosed degenerative disc disease of the 
lumbosacral spine, and remote compression deformity of T12.  
The examiner did not provide a medical opinion in his 
examination report, and so was asked to provide an addendum.  

In an October 2009 report, the examiner noted that the 
Veteran's case file was again reviewed.  It was noted that 
this review found no complaint of an acute back injury or any 
complaints of a chronic back condition during the Veteran's 
period of active military service.  The examiner noted and 
summarized Dr. McMillan's letter of May 2006, and noted that 
he, too, would arrive at the same conclusion as Dr. McMillan 
had there been supporting medical evidence of the claimed in-
service back injury.  However, taking into account the 
Veteran's documented medical history, the examiner opined 
that it was less likely as not that the Veteran's current 
back disability was incurred in or is otherwise related to 
his military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).

It is not enough that an injury or disease occurred in 
service; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
manifest to a degree of 10 percent or more within one year of 
leaving qualifying military service.  38 C.F.R. 
§§ 3.307(a)(3); 3.309(a).  

Here, there is medical evidence of a current low back 
disability.  However, there is no credible evidence of an in-
service injury, and no credible medical evidence of a nexus 
between the current disability and an in-service disease or 
injury.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997) 
(without evidence of in-service chronic condition, by 
definition there can be no causal nexus between an in-service 
injury and a current disability).  

While the Veteran asserts that he injured his back in 
service, the objective evidence of record does not support 
the assertion.  First, there is no documentation in the 
Veteran's STRs of the claimed injury.  Next, there is no 
medical evidence of a chronic complaint subsequent to the 
summer 1945, the timeframe during which he claims he injured 
his back.  Moreover, his separation examination found that 
his spine was normal.  Significantly, the evidence of record 
shows that the Veteran submitted service connection claims to 
VA for three other disabilities beginning the week after his 
1947 discharge, but a back claim was not made until November 
1998, more than 60 years after discharge.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of 
contemporaneous medical records is a fact that the Board can 
consider and weigh against a veteran's lay evidence). 

Moreover, while the Veteran contends that he began to seek 
treatment from a chiropractor for his back ailment shortly 
after leaving service, the first incident documented in the 
record is contained in a July 1983 visit to his chiropractor, 
and that was more than eight months after he began so see 
that practitioner for complaints of neck pain.  Cf. Maxson v. 
Gober, 230 F.3d 1330 (2000) (evidence of a prolonged period 
without medical complaint can be considered as evidence of 
whether a pre-existing condition was aggravated by military 
service).  In sum, the Board finds that the evidence does not 
show that there was an in-service injury, and no showing of 
chronicity in the years after military service.  For the 
reasons set out above, the Veteran's statements are not 
credible-they are contradicted by the absence of complaint 
or back problem in the record until many years after service.  
The separation examination, the claim made shortly after 
service, and the aforementioned absence of problems all 
support the conclusion that the VA examiner also made-there 
was no injury in service that resulted in chronic disability.  
Also, there being no showing of any degenerative changes 
until many years after service, the Board also finds that 
service connection on a presumptive basis for any arthritis 
is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

Turning to the issue of medical evidence of a nexus between 
the Veteran's current medical disability and an in-service 
injury, given that the Board has found that there is no 
credible evidence of an in-service spine injury, the Board 
also finds that there is no credible medical evidence of a 
nexus between the Veteran's current spine disability and any 
in-service event.  It follows therefore that the medical 
opinions of Dr. McMillan and Dr. Scott, which are based 
entirely on the inaccurate predicate provided by the Veteran, 
are without probative value.  On the other hand, the October 
2009 medical opinion of the VA examiner is probative because 
he analyzed the medical evidence in the file, including the 
evidence as far back as the Veteran's military service and 
found that the evidence did not support the conclusion that a 
back injury in service caused any chronic disease process.  

The Board acknowledges the Veteran's contention that his 
current chronic back disability is related to his military 
service.  However, there is no evidence of record showing 
that the Veteran has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the etiology of this disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2009).  The Veteran's own assertions as to the 
etiology of his low back disability therefore have no 
probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
Veteran's current low back disability is not traceable to 
disease or injury incurred in or aggravated during active 
military service.


ORDER

Entitlement to service connection for a low back disability 
is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


